IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

PAUL L. GORDON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3195

STATE OF FLORIDA,

     Respondent.
___________________________/


Opinion filed January 6, 2015.

Amended Petition Seeking Belated Appeal -- Original Jurisdiction.

Paul Gordon, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The amended petition seeking belated appeal is denied on the merits.

ROBERTS, RAY, and MAKAR, JJ., CONCUR.